Citation Nr: 0730064	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-02 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

1.  Entitlement to service connection for loss of a kidney.

2.  Entitlement to service connection for tropical ulcers as 
a result of exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION


The veteran served on active duty from March 1966 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia, which denied the benefits sought on appeal.  

In June 2007, the veteran appeared before the undersigned and 
testified regarding his symptomatology.  A transcript is of 
record.  At that hearing, the veteran clarified that he 
intended to confine his claim to entitlement to service 
connection for loss of a kidney only.

The issue of entitlement to service connection for loss of a 
kidney is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

In June 2007, prior to the promulgation of a decision in the 
appeal, the appellant withdrew his appeal of the claim for 
service connection for tropical ulcers as a result of 
exposure to herbicides. 




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
claim for service connection for tropical ulcers as a result 
of exposure to herbicides have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  At the hearing 
before the undersigned Veterans Law Judge in June 2007, the 
veteran indicated that he wished to withdraw the appeal 
concerning the issue of service connection for  tropical 
ulcers as a result of exposure to herbicides and no 
allegations of errors of fact or law remain for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal regarding this issue and it 
is dismissed.


ORDER

The appeal concerning the issue of service connection for 
tropical ulcers as a result of exposure to herbicides is 
dismissed.


REMAND

The veteran testified at the June 2007 hearing that he 
received medical treatment at Marine Corps Air Station (MCAS) 
El Toro base medical facilities for symptoms of blackouts and 
back pain in approximately 1968 prior to discharge from 
service.  These records are not associated with the file and 
an attempt to secure these records has not yet been 
undertaken.  He has testified that he was treated for the 
same symptoms after service and subsequently underwent a 
number of surgeries which finally resulting in removal of the 
left kidney.  Hence, a remand is warranted in an effort to 
secure the identified service medical records.  See 38 C.F.R. 
§ 3.159 (2007).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the appropriate 
facility, to include the National 
Personnel Records Center (NPRC) and 
request a search be conducted for the 
veteran's service medical records 
related to treatment in approximately 
1968 at MCAS El Toro base.  It should 
be noted that MCAS El Toro base is no 
longer in existence and an inquiry 
should be made specifically for these 
records.  If no additional service 
medical records are available, the RO 
should document that fact for the 
record.

2.	After completion of the foregoing, and 
after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim in light of all 
pertinent evidence and legal authority.

3.	Should any action remain adverse to the 
veteran, both he and his representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board 
for further appellate consideration.  

4.	If, while in remand status, additional 
evidence or information received 
triggers a need for further development 
or assistance under the VCAA, such as 
providing the veteran with updated 
notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request 
evidence, then such development must be 
undertaken by VA. 38 U.S.C.A. §§ 5100, 
5103 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.159 (2007).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


